Citation Nr: 1147422	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  09-41 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial disability rating higher than 10 percent for postoperative residuals, right shoulder impingement with degenerative joint disease of right acromioclavicular joint prior to October 14, 2009.

2. , Entitlement to an initial disability rating higher than 20 percent for postoperative residuals, right shoulder impingement with degenerative joint disease of right acromioclavicular joint since October 14, 2009.

3. Entitlement to an initial disability rating higher than 10 percent for residuals of a left thumb injury with ulnar collateral ligament disruption.

4. Entitlement to an initial compensable disability rating for postoperative residuals of a left middle finger injury since June 2, 2010. 

5. Entitlement to an initial compensable disability rating for postoperative residuals of a left middle finger injury prior to June 2, 2010.

6. Entitlement to an initial disability rating higher than 10 percent for chondromalacia patella, right knee.

7. Entitlement to an initial compensable disability rating for chondromalacia patella, left knee.

8. Entitlement to a disability rating higher than 10 percent for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from August 1979 to July 1985 and from November 1985 to November 1999.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in March 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In April 2010, the Veteran appeared at a hearing at the RO before a Decision Review Officer.  A transcript of that hearing is included in the claims file.  In May 2011, the Veteran appeared at a hearing before the undersigned Acting Veterans Law Judge at the RO (Travel Board).  A transcript of that hearing is also associated with the claims file.

The issues of entitlement to service connection for a painful scar resulting from left thumb surgery, nerve damage of the left hand, and a finding of total disability based on individual unemployability due to service-connected disabilities (TDIU) have been raised by the record, but have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  While a TDIU claim is part of all claims for increased evaluation, Rice v. Shinseki, 22 Vet. App. 447 (2009), here the issue involves multiple disabilities, and hence referral, instead of remand, is appropriate.

The issue of entitlement to an initial compensable disability rating for chondromalacia patella, left knee, is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Prior to October 14, 2009, the Veteran's right shoulder disability was manifested by X-ray findings of degenerative joint disease and minor limitation of motion; ankylosis of the shoulder or limitation of motion to shoulder height was not shown.

2. Since October 14, 2009, the Veteran's right shoulder disability has been manifested by increased limitation of motion most nearly approximating limitation to shoulder height; ankylosis of the shoulder or limitation of motion below shoulder height has not been demonstrated.

3. Throughout the appeals period, the Veteran's left thumb disability has been manifested by limitation of motion of the thumb resulting in a gap of one to two inches between the thumb and fingers on opposition and extreme laxity of the ligament; neither unfavorable ankylosis or any level of amputation of the thumb, nor a limitation of motion manifested by a gap of two inches when opposing the thumb to the fingers or a related loss of use of the hand is demonstrated.

4. Prior to June 2, 2010, the Veteran's left middle finger disability was manifested by limitation of motion resulting in a gap of more than one inch (2.5 cm) between the distal phalanx and the proximal crease of the palm on flexion; ankylosis of the middle finger was not shown.

5. Since June 2, 2010, the Veteran's left middle finger disability has been manifested by minor limitation of motion; ankylosis of the joint or limitation of motion to a gap of more than one inch (2.5 cm) between the finger and the palm on flexion have not been shown.

6. Throughout the appeals period, the Veteran's right knee chondromalacia patella has been characterized by full but painful motion; limitation of motion and instability have not been shown.

7. Throughout the appeals period, the Veteran's bilateral pes planus has been characterized by severe symptoms with objective evidence of deformity, characteristic callosities, and increased pain on manipulation and use; profound flat foot with marked pronation, extreme tenderness, marked inward displacement, or severe spasm of the Achilles tendon has not been shown.


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating higher than 10 percent for a right shoulder disability prior to October 14, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003 and 5201 (2011).

2. The criteria for an initial disability rating higher than 20 percent for a right shoulder disability since October 14, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5201 (2011).

3. The criteria for an initial disability rating higher than 10 percent for a left thumb disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5224, 5228 (2011).

4. The criteria for an initial 10 percent disability rating for a left middle finger disability prior to June 2, 2010 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5229 (2011).

5. The criteria for an initial compensable disability rating for a left middle finger disability since June 2, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5229 (2011).

6. The criteria for an initial disability rating higher than 10 percent for chondromalacia patella, right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2011).

7. The criteria for an initial disability rating of 30 percent, and no higher, for bilateral pes planus have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5276 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

This appeal arises from the Veteran's disagreement with the initial evaluations following the grants of service connection for the above disabilities.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The RO has obtained the Veteran's service treatment records as well as post-service VA and private treatment records.  The Veteran has not identified any additional pertinent records for the RO to obtain on his behalf.  

The Veteran was afforded VA examinations in November 2008, January 2009, and June 2010 in relation to his underlying service connection claims and his increased rating claims.  The Board notes that the VA examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  

Analysis
 
In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  To the extent stages have been assigned herein, they are discussed below.

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Relevant to all of the issues addressed herein, involving conditions of the musculoskeletal system, when evaluating any disability on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, incoordination, weakness, fatigue, and lack of endurance with repetitive motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).   

Right Shoulder

On November 2008 VA examination, the Veteran indicated that he underwent a rotator cuff repair in 2004 at a private hospital for an injury sustained in service; he had suffered pain ever since and had developed a frozen shoulder.  He was unable to do any type of overhead work and was submitting his retirement papers to the US Postal Service because the pain in his shoulder, among other problems, prevented him from working.  Physical examination showed tenderness over the acromioclavicular joint.  Range of motion testing showed abduction to 120 degrees and flexion to 100 degrees, with no further motion possible due to pain.  He had 40 degrees of adduction and 90 degrees of internal and external rotation, without any pain, but could not place his hand behind his back.  He had positive drop sign and weak grip of the right hand, but no crepitation, and no additional limitations with repetitive motion.  X-rays of the right shoulder showed mild degenerative changes of the acromioclavicular joint without evidence of acute osseous abnormality.  The examiner diagnosed postoperative frozen shoulder and chronic pain.

An MRI taken in October 2009 showed the Veteran had mild thickening of the rotator cuff and findings consistent with mild supraspinatus and infraspinatus tendinosis.  There was no evidence of a SLAP tear and the glenohumeral cartilage was intact.  He also had findings consistent with adhesive capsulitis.

An October 2009 treatment note discussed the Veteran's chronic pain and the findings on MRI.  On physical examination, the Veteran exhibited active range of motion of about 120 degrees abduction and passive range of motion of about 175 degrees of abduction, with a little bit of weakness and positive impingement signs.  Neer and Hawkins's signs were both positive and there was pain along the anterior lateral acromion.  

At the April 2010 hearing before the Decision Review Officer, the Veteran testified that he had constant pain in his right shoulder.  He could only raise his shoulder to a certain height and then it could not go any higher.  He could no longer sleep on his right side, start his lawn mower, or drive for long distances because of the problems with his right shoulder.  He had weakness in his right arm and reduced grip strength, requiring him to grip things with both hands because he was right-hand dominant.  He could no longer work over head, being limited to shoulder level, or open jars for his wife.  He was medically retired because he could no longer function as a US mail carrier.  The Veteran's representative noted that the most recent examiner had said the Veteran had passive range of motion in his right shoulder to 175 degrees, but only active abduction to 120 degrees.  He could not reach behind his back and had difficulty rotating his arm.

On June 2010 VA examination, the Veteran complained of continued pain in the right shoulder and painful clicking and popping.  He was unable to do any motions overhead.  He reported two prior surgeries, in 2002 and 2005, with some bone shaving and debridement of bursitis.  His pain impacted his activities of daily living and had contributed to his medical retirement from his job as a mail carrier.  On physical examination his surgical scars were well-healed and nontender.  There was tenderness to palpation along the anterior aspect of the right shoulder and a positive impingement, infraspinatus, and supraspinatus tests.  He had some reduced strength when compared with the other shoulder.  Range of motion testing showed forward flexion and abduction to 120 degrees with pain from 90 to 120, external rotation to 90 degrees and internal rotation to 60, with pain at the end points.  There was no further loss of motion on repetitive motion testing, but he did have increased pain.

At the May 2011 Travel Board hearing, the Veteran testified that he could not reach above his head due to his shoulder disability.  He was treated for the condition once a year at VA and otherwise used pain medication and Ben Gay.  He was unable to do any of his "honey-do" list, sleep on his side, bowl, or golf because of his shoulder disability.  In addition, his shoulder disability had contributed to his early medical retirement from the US Postal Service because he could not carry his mail bag or reach above his head.

The Veteran's right shoulder disability was assigned a 10 percent disability rating prior to October 14, 2009 under the criteria for arthritis under Diagnostic Code 5003 and 5010.  Since that date, a 20 percent disability rating has been assigned under Diagnostic Code 5201; other potentially applicable criteria to consider are included in Diagnostic Codes 5200, 5202, and 5203. 

Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, and a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I. 

Diagnostic Code 5200 provides that ankylosis of the scapulohumeral articulation is to be rated as follows: favorable ankylosis, with abduction to 60 degrees, can reach mouth and head, 30 percent for the major shoulder and 20 percent for the minor shoulder; intermediate ankylosis, between favorable and unfavorable, 40 percent for the major shoulder and 30 percent for the minor shoulder; unfavorable ankylosis, abduction limited to 25 degrees from side, 50 percent for the major shoulder and 40 percent for the minor shoulder.  38 C.F.R. § 4.71a.  Ankylosis is the immobility and consolidation of a joint.  Lewis v. Derwinski, 3 Vet. App. 259 (1992). 

Diagnostic Code 5201 provides that limitation of motion of the arm at the shoulder level is rated 20 percent for the major shoulder and 20 percent for the minor shoulder; limitation of motion of the arm midway between the side and shoulder level is rated as 30 percent for the major shoulder and 20 percent for the minor shoulder.  38 C.F.R. § 4.71a.

Diagnostic Code 5202 provides ratings for other impairment, of the humerus, including malunion or recurrent dislocation.  As no impairment of the humerus is shown in the evidence, this rating criterion is not applicable.  Diagnostic Code 5203 provides ratings for other impairment of the clavicle or scapula.  As there is no evidence of any impairment of either the clavicle or the scapula, this rating criterion is also not applicable.  

Prior to October 14, 2009, the Veteran's right shoulder disability was manifested by symptoms most consistent with the assigned 10 percent disability rating under Diagnostic Codes 5003 and 5010.  There was X-ray evidence of degenerative changes in the shoulder and there was some loss of motion, including a frozen shoulder, which did not satisfy or more nearly approximate the rating criteria for limitation of motion under Diagnostic Codes 5200 or 5201; motion above shoulder level was possible even upon consideration of actual functional impairment due to pain, weakness, fatigue, lack of endurance, or incoordination.  The record shows that the Veteran is right handed and his right shoulder is thus his dominant or major shoulder for rating purposes.  Therefore, the disability rating assigned for that portion of the appeals period is appropriate.

As of October 14, 2009, the Veteran's right shoulder disability has been assigned a 20 percent disability rating under Diagnostic Code 5201, based on the RO's determination that he manifested symptoms which most closely approximated this rating.  Although the symptoms of the October 2009 private treatment note are largely the same as those of the November 2008 examination, additional disability was exhibited on the June 2010 physical examination, namely painful motion between 90 and 120 degrees of abduction.  This finding would most closely approximate the limitation of motion to shoulder height consistent with a 20 percent disability rating.  

A still higher disability rating is not supported by the evidence of record, as the Veteran has not shown limitation of motion below shoulder height or any true ankylosis.  While the Veteran has been diagnosed with frozen shoulder or adhesive capsulitis , the Veteran clearly retains motion in the shoulder to at least shoulder level, as demonstrated on repeated examinations and in treatment.  This considers the actual functional impairment due to the DeLuca factors.  Hence, the criteria for an evaluation in excess of 20 percent for limited motion or ankylosis have not been met.

Left Thumb

On November 2008 VA examination, the Veteran reported an injury to his left thumb in service which healed with an enlargement of the metacarpophalangeal joint.  He had daily pain and could not hold any objects with his left hand.  He did not use a brace or assistive device, but had a lack of endurance in the hand due to lack of grip.  Physical examination showed an obvious enlargement of the proximal phalanx of the thumb at the metacarpophalangeal joint which was tender to palpation.  He could abduct the thumb to 10 degrees and adduct it to 30 degrees without pain, and had 15 degrees of flexion of the distal phalanx and 45 degrees of flexion of the proximal phalanx without pain.  He had no flexion of the metacarpal phalangeal joint, but did have full extension.  He exhibited a weak pulling grip, but there was no evidence of fracture, dislocation, or degenerative changes on X-ray.  

A November 2009 treatment note showed that he had ongoing pain in his left thumb with deformity of the metacarpal phalangeal joint.  On physical examination, there was no ulnar collateral ligament stability and the thumb gapped open.  Flexion and extension were intact, but there was a little arthritis in the thumb on X-ray.  The physician recommended reconstructive fixation surgery by a hand specialist. 

At the April 2010 hearing before the Decision Review Officer, the Veteran testified that he could not move his left thumb; he could touch all his fingers to his thumb, but could not move the thumb itself to make an OK sign.  There was no movement in either joint in the thumb, and the tendon was completely gone.  He said there was no stability in the thumb, it could be manipulated in any direction and was basically just a dead finger.  As a result he could not pick up anything with his left hand because he would only drop it again.  He had no opposable thumb-type motion left at all and was looking into scheduling additional surgery on the thumb.

On June 2010 VA examination, the Veteran complained of continued pain at the base of the left thumb and decreased grip in the left hand.  He had dexterity changes which caused him to tie his shoes differently and made it difficult to grip the steering wheel when driving.  He was still able to feed and dress himself and care for his personal hygiene needs.  On physical examination there was increased laxity in the ulnar collateral ligament at the base of the left thumb at the metacarpophalangeal joint.  He could oppose all fingers to the thumb, but his pincher grip was decreased to 2 out of 5.  He was able to make a fist but could not actively flex the thumb into the fist.

In June 2010, the Veteran had additional surgery on his left thumb to reconstruct the ulnar collateral ligament.  In a follow-up appointment in November 2010, the Veteran complained of increased pain and inability to hold objects after his surgery and subsequent physical therapy.  

In May 2011, the Veteran was seen for a second opinion with regard to his left thumb after his reconstruction surgery.  He reported constant pain, weakness, increased sensitivity and dysesthesias on the dorsal aspect of his thumb.  Physical examination showed full range of motion of the index through small finger, with two sensitive scars on the forearm where his palmaris longus would be.  He had decreased sensation in the dorsal radial sensory nerve of his thumb and dorsal first web space and his metacarpophalangeal joint was thickened.  There was essentially no end point with stressing of his ulnar collateral ligament and he was able to oppose his thumb to the distal phalanx of his small finger only.

At the May 2011 Travel Board hearing, the Veteran testified that because of his left thumb disability he could not grasp anything and could not compress his thumb against his fingers, it stuck straight out.  He reported problems unzipping and undressing and said that reconstructive surgery in June 2010 did not work and he was considering fusion of the thumb.  He said that the disability had in effect left him one-handed because of difficulty gripping, creating problems with tying his shoes, among other activities.  His thumb would hyperextend at the base whenever he tried to use it.

The Veteran's service-connected left thumb disability is currently rated 10 percent under Diagnostic Code 5228 which provides that limitation of motion resulting in a gap of less than one inch (2.5 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, warrants a noncompensable evaluation.  A gap of one to two inches (2.5 to 5.1 cm.) between thumb pad and the fingers, with the thumb attempting to oppose the fingers, warrants a 10 percent evaluation for both the major and minor thumbs.  A maximum evaluation of 20 percent is possible for limitation of motion of the thumb with a gap of more than two inches (5.1 centimeters) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  See 38 C.F.R. § 4.71a.  Notably, the rating criteria for limitation of motion of the individual digits are the same for both the dominant/major hand and the non-dominant/minor hand.

Another potentially applicable rating structure is that of Diagnostic Code 5224 which provides a 10 percent rating for favorable ankylosis of the thumb and a 20 percent rating for unfavorable ankylosis of the thumb.  See 38 C.F.R. § 4.71a.  Ankylosis is the immobility and consolidation of a joint.  Lewis v. Derwinski, 3 Vet. App. 259 (1992). 

In addition, the notes to Diagnostic Codes 5224 through 5227 in 38 C.F.R. § 4.71a require consideration of "whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand." 

The Board finds that the evidence set forth above is consistent with the currently assigned 10 percent disability rating for the left thumb disability.  While the Veteran has exhibited difficulty in moving his thumb due to the laxity in the ligament, he is able to oppose his thumb and fingers with a gap of one to two inches.  The Veteran specifically testified to difficulty making the OK sign and problems gripping his zipper, both of which would be within the criteria for a 10 percent disability rating.  At present, neither limitation of motion resulting in a gap of more than two inches between the thumb and fingers on closure nor unfavorable ankylosis or fusion of the thumb, the criteria for a higher disability rating, has been demonstrated.

Also, the Board notes the Veteran's assertions that his disability has, in effect, made him one-handed, or that he has complete loss of use of his left hand.  While there is evidence of severely limited use of the hand because of the inability to grip things with his thumb, there is also evidence that the Veteran continues to be able to use his left hand.  For example, he is still able to use the fingers of his left hand to tie his shoes, although the position and motion are unconventional, and he is able to use his left hand to support the activities of his right hand.  Therefore, loss of use or approximation of amputation of the left hand is not shown, despite the Veteran's difficulties, and a higher disability rating is not warranted based on this assertion.

Left Middle Finger

On November 2008 VA examination, the Veteran reported a lacerated tendon n service, with a surgical repair and resulting numbness on the radial side and pain with flexion.  Physical examination showed flexion to 20 degrees on the distal phalanx and to 90 degrees on the proximal phalanx and metacarpophalangeal joint, all without pain.  He had full extension.  There was a well-healed Z-scar on the volar aspect of the middle finger and when he made a fist he lacked 3 cm between the distal phalanx and the proximal crease.  There was no evidence of fracture, dislocation, or degenerative changes on X-ray.  

At the April 2010 hearing before the Decision Review Officer, the Veteran testified that his middle finger was completely numb on one side and had limited motion.  He could not touch his finger to the palm and any use caused aching pain.  He had been told he had nerve damage to that finger, as well as arthritis.  Problems with the finger further limited his gripping ability in the left hand.

On June 2010 VA examination, the Veteran reported continued pain along the middle finger.  He reported a decreased grip and a change in dexterity, such as tying his shoes, but was still able to care for activities of daily living.  He complained of numbness along the radial aspect of the finger near the distal interphalangeal joint.  On physical examination the Veteran was able to get the tips of his fingers to the palmar crease and make a fist.  There was decreased sensation along the finger 0.5 centimeters proximal and distal to the distal interphalangeal joint.  Range of motion of the metacarpophalangeal and proximal interphalangeal joints joint was to 90 degrees and the distal interphalangeal joint to 30 degrees.  He complained of increased pain on repetitive motion testing, but did not exhibit any further loss.

At the May 2011 Travel Board hearing, the Veteran testified that had difficulty using his left hand as a result of his disabilities in his middle finger and thumb.  He had problems grasping, and was unable to hold anything in his left hand during his time as a mail carrier.  He did not receive any regular treatment for the problem because there was nothing that could be done for it; he would never regain any feeling in the tip of his finger.  He had been told he had arthritis in the hand.

Diagnostic Code 5229 assigns a noncompensable rating for limitation of motion of the index or long (middle) finger with a gap of less than one inch (2.5 cm) between the fingertip and the proximal transverse crease of the palm and extension limited by no more than 30 degrees.  Where there is a gap of one inch or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible or with extension limited by more than 30 degrees, a 10 percent disability rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5229. 

Based on the evidence set forth above, the Board finds that prior to the June 2, 2010 VA examination, the Veteran's disability picture with respect to his left middle finger was consistent with a 10 percent disability rating.  Specifically, the November 2008 VA examination showed that on flexion there was a gap of 3 cm (more than one inch) between the distal phalanx and the proximal crease of the palm.  This satisfies the criteria for a 10 percent disability rating for that time period.  A still higher rating for that time period is not warranted, because ankylosis of the finger was not demonstrated.

As of June 2, 2010 the noncompensable (0 percent) disability rating currently assigned for the Veteran's left middle finger disability is appropriate.  While there is some minor limitation of motion, on examination he has demonstrated the ability to flex his middle finger and touch it to the palmar crease and no limitation of extension is noted.  Notably, the primary symptom of which the Veteran currently complains is loss of sensation in the end of his finger, which is not included in the rating criteria at issue here, and which has been separately referred to the RO for appropriate action.  There is no factual basis to support a compensable rating for the middle finger disability after June 2, 2010.

The Board notes that the provisions of 38 C.F.R. § 3.105(e) pertaining to rating reductions are generally not applicable to staged ratings such as the one assigned above.  O'Connell v. Nicholson, 21 Vet. App. 89, 93 (2007).  The assignment of an initial rating is a retroactive action, while the regulation applies to prospective actions.  Singleton v. Shinseki, 23 Vet. App. 376 (2010); see Reizenstein v. Peake, 22 Vet App 202 (2008) aff'd sub nom 583 F.3d 1331 (Fed. Cir. 2009). 

Right Knee

On January 2009 VA examination, the Veteran reported ongoing knee pain beginning in service, with a May 2008 right knee arthroscopy due to severe degenerative changes in the patellofemoral compartment.  The right knee had not improved since the surgery and he complained of grinding and pain with almost all activities, as well as occasional give way.  He did not have swelling or locking of the knee or any incapacitating flare-ups.  He used a brace if he needed to walk a lot and estimated he could walk about a mile and a half and could stand for 15 to 20 minutes.  He was on disability unemployment from the US Postal Service due to right shoulder and right knee pain which prevented him from walking his route.  On physical examination, there was tenderness to manipulation of the patella and along the medial joint line, with no effusion noted.  Range of motion was nontender from 0 to 90 degrees, with anterior knee pain from 90 to 140 degrees, and testing showed no instability.  Repetitive motion exhibited crepitus around the patella as well as anterior knee pain.

In August 2009, the Veteran was seen by his private physician for complaints of right knee pain for the past 12 to 15 months.  The pain was worse with standing, walking, exercise, bending, squatting, or stairs; nothing made it any better.  A partial meniscectomy and chondroplasty in May 2008 was noted.  Physical examination showed no appreciable effusion, but there was pain along the medial and lateral facets of the patella.  Patellar compression resulted in pain and there was crepitus with motion.  He had full range of motion, but had pain above 130 degrees.  He had a little bit of hypermobility, but no frank dislocation or subluxation.  The provider diagnosed chronic chondromalacia patella.

At the April 2010 hearing before the Decision Review Officer, the Veteran testified that his knees would swell up and he could not walk very far or bend or stoop as a result of knee pain.  When working in the yard he had to wear a knee brace.  He had been told he might need a knee replacement in the future.  He could not go up stairs without his knees giving out, although he had never fallen.  He had difficulty standing for too long or driving for prolonged periods.  He felt that his right knee was worse than his left because he had already undergone surgery on it.  

On June 2010 VA examination, the Veteran reported pain his right knee in the peripatellar and suprapatellar areas, as well as painful clicking and popping with feelings of give way when he used the stairs.  He complained of swelling in the right knee and pain going up and down stairs, but no locking.  He used an open patella hinged knee brace on the right knee and took medication for his pain twice a day.  He could walk approximately one block and stand for about 30 minutes before needing to rest.  His activities of daily living were unaffected, with his greatest difficulty being driving long distances.  He was able to do yard work, albeit very slowly and with frequent breaks.  He had flare-ups that necessitated stopping to rest, based on increased activity.  He had undergone surgery in 2007 or 2008 which he believed involved some shaving of the underside of the kneecap.  On physical examination, the Veteran's gait was normal.  He had full range of motion of 140 degrees with complaints of pain from 120 to 140, and increased pain but no functional loss on repetitive motion testing.  There was tenderness to palpation and palpable crepitus but no swelling, and testing showed no evidence of instability.  

At the May 2011 Travel Board hearing, the Veteran testified that he could not engage in any prolonged walking or standing and could not stoop or bend due to his knee disabilities.  He had been told he needed a total knee replacement in his right knee, but that it should wait until after his left knee surgery in June.  He had been issued a knee brace in 2008.

The Veteran's right knee chondromalacia is currently rated under Diagnostic Code 5014 (osteomalacia), which provides that rating should be based on limitation of motion of the affected parts, as degenerative arthritis.  The rating criteria for arthritis under Diagnostic Codes 5003 and 5010 are set forth above. 

Another potentially applicable Diagnostic Code is 5257 which assigns a 10 percent rating for either slight recurrent subluxation or slight lateral instability.  The criteria for a 20 percent rating are either moderate recurrent subluxation or moderate lateral instability.  38 C.F.R. § 4.71a.  As no instability is demonstrated, assignment of any evaluation under Code 5257 here is not appropriate.

Other applicable Diagnostic Codes are those for limitation of motion, specifically, Diagnostic Code 5260 (limitation of flexion) or Diagnostic Code 5261 (limitation of extension).  Under Diagnostic Code 5260, flexion limited to 45 degrees is 10 percent disabling and flexion limited to 30 degrees is 20 percent disabling.  Under Diagnostic Code 5261, extension limited to 10 degrees is 10 percent disabling, extension limited to 15 degrees is 20 percent disabling.  Separate ratings may be assigned for limitation of flexion and extension. 

Based on the evidence outlined above, the Board finds that the 10 percent disability rating currently assigned for the Veteran's right knee disability is appropriate.  The Veteran has consistently demonstrated full range of motion in his knee, albeit with pain.  Even when considering the onset of pain at 90 degrees of flexion, the criteria for a 20 percent rating under Diagnostic Code 5260 are not met or approximated; as there is no evidence of limitation of or pain on extension, a higher or additional disability rating under Diagnostic Code 5261 is likewise not warranted.  There has been no evidence of instability on examination or testing.  The only applicable rating criteria for the Veteran's current symptomatology with relation to his right knee disability are those of Diagnostic Codes 5003 and 5010, for which a maximum rating of 10 percent is assigned for arthritis in one major joint.  This is the disability rating assigned here.




Bilateral Pes Planus

On January 2009 VA examination, the Veteran reported bilateral pes planus with foot pain mainly along the medial arch of both feet, worst when he got up in the morning, with some rest pain.  He did not have any special shoes or shoe modification and did not complain of edema, weakness, or fatigability of the feet.  On physical examination, there was a tender callus on the medial side of the left great toe at the interphalangeal joint, but none on the plantar surface of either foot.  Manipulation of all the toes was nontender, as was palpation of the metatarsal heads.  The only tenderness of the foot was palpation along the medial plantar fascia area, bilaterally, and he exhibited normal range of motion.  There was discomfort along the medial arch and some medial tenderness with maximum dorsiflexion, maximum plantar flexion, and flexion of the toes.  In the standing position, both feet showed severe pes planus with midfoot collapse bilaterally and some valgus angulation of the right heel only and a ten-degree Achilles tendon angle.  

A private treatment note from August 2009 shows that the Veteran was having increased problems with his flat feet and including medial ankle and knee pain with ambulation.  Physical examination showed a semi-rigid flatfoot that was painful, and collapsed arches with abduction and a pinch callus at the medial interphalangeal joint.  X-rays showed pes planus deformity with prominent bone spurring at the medial interphalangeal joint and an increased calcaneal cuboid joint angle.  The provider noted a diagnosis of painful pes planovalgus with pronated and abducted stance and gait.

At the April 2010 hearing before the Decision Review Officer, the Veteran testified that he had a callus on his left big toe which pressed up against a nerve and caused pain and numbness.  He had problems with his feet when he got out of bed in the morning, feeling like he was walking on nails because of his severe flat feet.  His gait was "messed up" and his back hurt because his foot problems affected his posture.  He had pain with prolonged standing or walking, as well as with driving, and had marked deformity of his feet.

On June 2010 VA examination, the Veteran reported bilateral foot pain along the plantar surface of the mid arch and the ball of the feet, with an intensity of 8 out of 10 first thing in the morning, subsiding to 3 out of 10 after he got warmed up.  He could walk approximately one block and stand for 30 minutes before needing to rest.  His activities of daily living were limited due to pain on walking and standing, but he was able to accomplish them.  He was retired as a letter carrier in part because of foot pain and the need for frequent breaks.  Physical examination showed normal gait and no unusual wear pattern on the shoes.  Pes planus was evident without weight bearing and the arch was completely flat with weight bearing.  There was minimal valgus angulation of the Achilles on weight-bearing.  There was tenderness to palpation along the plantar surface of the mid arch bilaterally, but no forefoot, hind foot, or midfoot tenderness.  There was a callus along the medial aspect of the left great toe, but no evidence of hammertoe, clawfoot, skin, or vascular changes.

At the May 2011 Travel Board hearing, the Veteran testified that he was on his second set of inserts from the podiatrist for his flat feet.  He had been told he either needed more expensive inserts or surgery to correct the problem, but he had difficulty getting an appointment at VA to look at his feet.  He was unable to do any prolonged walking or standing due to the pain in his feet.

Diagnostic Code 5276 provides ratings for acquired flatfoot (pes planus).  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo Achillis, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for unilateral disability, and is rated 30 percent disabling for bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo Achillis on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent disabling for unilateral disability, and is rated 50 percent disabling for bilateral disability.  38 C.F.R. § 4.71a.

In reviewing the evidence set forth above, the Board finds that the disability picture presented by the Veteran's bilateral pes planus throughout the appeals period is more consistent with that of a 30 percent disability rating than the 10 percent rating currently assigned.  A 30 percent rating is warranted for severe flat feet with objective evidence of marked deformity, pain on manipulation and use accentuated, and characteristic callosities.  The VA examiner in January 2009 described the Veteran's disability as "severe pes planus" coupled with midfoot collapse and some valgus angulation, which would constitute evidence of a marked deformity.  In addition, the Veteran has a callus on his left foot, tenderness on manipulation, and increased pain on use first thing in the morning and after rest.  Thus, the criteria for a 30 percent disability rating have been met.  A still higher 50 percent disability rating is not warranted, as there is no evidence of pronounced flat foot, marked pronation, extreme tenderness, marked inward displacement, or severe spasm of the Achilles tendon.  

Extraschedular Rating

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology with respect to each of the disabilities on appeal, including limitation of motion and pain, and provide for higher ratings for more severe symptoms.  As the disability pictures are contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

An initial disability rating higher than 10 percent for right shoulder disability prior to October 14, 2009, is denied.

An initial disability rating  higher than 20 percent for right shoulder disability since October 14, 2009, is denied.

An initial disability rating higher than 10 percent for left thumb disability is denied.

An initial 10 percent disability rating for left middle finger disability prior to June 2, 2010, is granted, subject to the laws and provisions governing the award of monetary benefits.

An initial compensable disability rating for left middle finger disability after June 2, 2010, is denied.

An initial disability rating higher than 10 percent for right knee chondromalacia patella is denied.

An initial disability rating of 30 percent for bilateral pes planus is granted, subject to the laws and provisions governing the award of monetary benefits.



REMAND

The Veteran also seeks an initial compensable disability rating for left knee chondromalacia patella.  At the May 2011 Travel Board hearing, the Veteran testified that he was scheduled to undergo surgery for this disability in June 2011.  As such surgery will likely result in a change in the disability picture relative to the left knee, a decision at this time would be premature.  The records related to the surgery and subsequent treatment should be obtained and an additional VA examination afforded to determine the severity of the Veteran's disability after surgery.

In addition, the Board notes that the RO should consider whether a temporary total disability rating should be afforded for any surgery and convalescent period, in accordance with the provisions of 38 C.F.R. § 4.30.

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain for the record copies of the complete records of all treatment and evaluation with respect to the Veteran's left knee disability since April 2011, to specifically include those related to any surgery performed, from all potential sources, including VA and private treatment providers.  If, after all due diligence, it is determined that the records are unavailable or further efforts to obtain them would be futile, the Veteran and his representative should be so advised in accordance with the provisions of 38 C.F.R. § 3.159(e).

2. Schedule the Veteran for a VA joints examination to determine the severity of his left knee disability.  Any such examination should include range of motion and stability testing.

3. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental SOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


